FILED
                                    UNITED STATES DISTRICT COURT                               MAY 262009
                                    FOR THE DISTRICT OF COLUMBIA
                                                                                          Clerk, U.S. District and
                                                                                            Bankruptcy Courts

     Jessie Johnson,

              Plaintiff,

              v.                                            Civil Action No.          09 0977
     William K. Suter, Clerk of the United
     States Supreme Court, et at.,

                      Defendants.


                                        MEMORANDUM OPINION

              The plaintiff has filed a pro se complaint and an application to proceed in forma

     pauperis. The Court will grant the application to proceed in forma pauperis and dismiss the

     complaint.

              The complaint sues the Clerk of the United States Supreme Court and another person in

     that office, seeking an order from this court compelling the Clerk to docket plaintiff s appeal.

     The United States Supreme Court has exclusive supervisory authority over its Clerk. This Court

     lacks jurisdiction to interfere with the United States Supreme Court's exclusive authority over its

     Clerk and, therefore, has no authority to direct the Clerk of Court for the United States Supreme

     Court to take any action in his official capacity or respecting his official duties. See In re Marin,

     956 F.2d 339 (D.C. Cir. 1992) (per curiam). Therefore, this case will be dismissed for lack of

     subject matter jurisdiction.

             A separate order accompanies this memorand



     Date:   ''1 rtuut 2!X1J


\~